

February 26, 2014


Mr. Bryan Bedford
Chairman & CEO
Chautauqua Airlines, Inc.
8909 Purdue Road
Suite 300
Indianapolis, IN 46268


Fifth Amendment (this “Fifth Amendment”) to the Capacity Purchase Agreement
Gentlemen:
As you are aware, Chautauqua Airlines, Inc. (“Contractor”) and Republic Airways
Holdings, Inc. (“Parent”) and United Airlines, Inc. (“United”), are each parties
to a Capacity Purchase Agreement dated as of July 21, 2006, as previously
amended by the parties (as amended, the “CPA”). Capitalized terms not defined
herein shall be defined as provided in the CPA.
United and Contractor each desire to amend the CPA as follows, such amendments
to be effective as of the date hereof:
1.
Contractor and United mutually agree to accelerate the end date of the CPA by
four (4) months and accordingly hereby amend the Scheduled Exit Dates for all
Covered Aircraft as set forth on the attached revised Schedule 1. The revised
Schedule 1 attached to this Fifth Amendment shall replace in its entirety the
Schedule 1 attached to the CPA (such that all references to Schedule 1 in the
CPA, as amended hereby, shall be deemed to refer to the revised Schedule 1
attached to this Fifth Amendment).



i.
Pursuant to the second subsection (d) of Section 8.03 (Termination at End of
Term), each Covered Aircraft shall be withdrawn from the capacity purchase
provisions of this CPA on the exit date set forth for such Covered Aircraft on
Schedule 1, as amended hereto, and without a Wind-Down Period.



2.
For the avoidance of doubt, all charges payable by United shall cease as of
April 1, 2014, the date of the end of the Term of the CPA, provided that any
provision of the CPA which contemplates performance or observance subsequent to
any termination or expiration of this CPA shall survive the termination or
expiration of this CPA and continue in full force and effect, including, but not
limited to the reconciliation provision set forth in Section 3.06(b) of the CPA.





Except as specifically amended or modified hereby, the CPA shall remain in
effect as written. This Fifth Amendment may be signed in counterparts. If
Contractor is in agreement with the above, please indicate its agreement by
having an authorized representative sign below in the space provided and return
a signed copy of this Fifth Amendment to the undersigned at the address above.


Very truly yours,
UNITED AIRLINES, INC.


By:    /s/John Gebo
Title:    SVP of Financial Planning & Analysis
Agreed:        CHAUTAUQUA AIRLINES, INC.


By:    /s/Timothy P. Dooley
Title:    EVP, Chief Financial Officer




Agreed:        REPUBLIC AIRWAYS HOLDINGS INC.


By:    /s/Timothy P. Dooley
Title:    EVP, Chief Financial Officer
















SCHEDULE 1
Covered Aircraft & Delivery Schedule
Number(1)
Aircraft Type(2)
Tail Number (3)
MSN (3)
Scheduled Delivery Date
Scheduled Exit Date
Rent Per Month (4)


1.
ERJ145
N285SK
145435
June 1, 2012
April 1, 2014


$60,000


2.
ERJ145
N291SK
145486
June 1, 2012
April 1, 2014


$60,000


3.
ERJ145
N277SK
145355
June 1, 2012
April 1, 2014


$60,000


4.
ERJ145
N275SK
145345
June 1, 2012
April 1, 2014


$60,000


5.
ERJ145
N286SK
145443
June 1, 2012
April 1, 2014


$60,000


6.
ERJ145
N289SK
145463
June 1, 2012
April 1, 2014


$60,000


7.
ERJ145
N287SK
145460
June 7, 2012
April 1, 2014


$60,000


8.
ERJ145
N279SK
145379
June 7, 2012
April 1, 2014


$60,000


9.
ERJ145
N265SK
145226
July 1, 2012
April 1, 2014


$60,000


10.
ERJ145
N267SK
145268
July 1, 2012
April 1, 2014


$60,000


11.
ERJ145
N268SK
145270
August 28, 2012
April 1, 2014


$60,000


12.
ERJ145
N284SK
145427
August 28, 2012
April 1, 2014


$60,000


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

    
(1)
Notwithstanding anything in Section 2.01(e) of this Agreement to the contrary,
at such time as there are fewer than 15 Covered Aircraft, then no Covered
Aircraft hereunder shall be designated as a Spare Aircraft, and during such time
when there is no Spare Aircraft, if any Covered Aircraft is out of service for
any scheduled heavy maintenance check and if Contractor shall have given United
at least 120 days advance written notice of such scheduled heavy maintenance
check, then United shall (at United’s option) either (x) reduce its schedule by
one line of flight for the duration of such scheduled heavy maintenance check or
(y) if Contractor has an ERJ145 Aircraft available, purchase the capacity of
such available aircraft for the duration of such scheduled heavy maintenance
check (it being understood that such available aircraft shall be deemed a
Covered Aircraft for all purposes of this Agreement for the duration of such
scheduled heavy maintenance check, and that United shall pay rent for such
aircraft during the period of such use at the same rate ($60,000 monthly) as for
other Covered Aircraft hereunder).



(2)
None of the ERJ Aircraft specified will have stairs, but instead shall be
equipped with the plug door modification.



(3)
Contractor may, without interrupting United’s scheduled service for the Covered
Aircraft, substitute other ERJ145 aircraft in its fleet as Covered Aircraft
subject to the terms of this Agreement, and shall otherwise comply with the
requirements of this Agreement as to such replacement aircraft including, but
not limited to, Section 2.04; the parties shall update this Schedule 1 upon such
replacement.



(4)
The rent per month shall be $60,000, subject to change in accordance with
Section 10.19 of this Agreement.


